NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 JOEL L. BELING, DBA SUPA CHARACTERS PTY
                    LTD,
                  Appellant

                            v.

                    ENNIS, INC.,
                       Appellee
                ______________________

                      2017-1542
                ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
91203884.
                 ______________________

                 Decided: June 9, 2017
                ______________________

   JOEL L. BELING, Dallas, Victoria, Australia, pro se.

    DANIEL J. CHALKER, Chalker Flores, LLP, Dallas, TX,
for appellee.
                ______________________

   Before DYK, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
2                                      BELING   v. ENNIS, INC.



    Appellant Joel L. Beling, doing business as Supa
Characters Pty Ltd (“Mr. Beling”), appeals a final decision
of the U.S. Patent and Trademark Office’s Trademark
Trial and Appeal Board (“TTAB”). In its Final Decision,
the TTAB dismissed Appellee Ennis, Inc.’s (“Ennis”)
opposition to Mr. Beling’s application to register “COLOR
WARS” for certain goods. See Ennis, Inc. v. Beling, No.
91203884, 2017 WL 412412, at *1, *17 (T.T.A.B. Jan. 12,
2017). Despite prevailing before the TTAB, Mr. Beling
challenges the TTAB’s decision to not establish certain
new affirmative defenses proposed by him as a matter of
law. See Appellant’s Informal Br. 3–10. Ennis contends
that we should dismiss Mr. Beling’s appeal because he
prevailed below and has not otherwise demonstrated that
he retains a personal stake in this appeal. See Appellee’s
Br. 9–11. We agree with Ennis.
    Article III of the Constitution discusses the powers
granted to the Judicial Branch and, inter alia, “confines
the judicial power of federal courts to deciding actual
‘Cases’ or ‘Controversies.’” Hollingsworth v. Perry, 133 S.
Ct. 2652, 2661 (2013) (quoting U.S. Const. art. III, § 2).
“[A]n appeal brought by a prevailing party” like Mr.
Beling “may satisfy Article III’s case-or-controversy
requirement” so long as that party retains a “personal
stake in the appeal.” Camreta v. Greene, 563 U.S. 692,
702 (2011) (citation omitted). To prove a personal stake
in the appeal, a prevailing party must demonstrate that it
has standing under Article III. 1 See id. at 701 (explaining
that the satisfaction of the three requirements for stand-



    1   Even if the prevailing party establishes that it
possesses the requisite personal stake, prudential con-
cerns may favor dismissing the suit. See id. at 702–04.
We do not discuss those prudential concerns in detail here
because Mr. Beling fails to demonstrate the personal
stake required by Article III.
BELING   v. ENNIS, INC.                                   3



ing—injury-in-fact, causation, and redressability—
demonstrates a personal stake in the outcome of an
appeal). Mr. Beling bears the burden of establishing that
he possesses the requisite personal stake. See id.
    We must dismiss the instant appeal because Mr. Bel-
ing has failed to meet his burden. Mr. Beling undisputed-
ly prevailed before the TTAB. See Ennis, 2017 WL
412412, at *17; see also California v. Rooney, 483 U.S.
307, 311 (1987) (explaining that a party prevails if it
receives a judgment on the merits in its favor, regardless
of whether the lower court agrees with all of the argu-
ments it raises). Mr. Beling did not respond to Ennis’s
argument that the appeal should be dismissed because he
no longer retains a personal stake in the appeal, despite
having the opportunity to do so. See Fed. Cir. R. 31(e)(3)
(“When an informal brief is used, any reply brief must be
served within 14 days after . . . appellee’s brief is
served.”); see also Guide for Pro Se Petitioners and Appel-
lants 169, http://www.cafc.uscourts.gov/sites/default/files/
rules-of-practice/pro%20se.pdf (last visited June 8, 2017)
(explaining to pro se appellants that they “may, but are
not required to, file a reply brief to respond to issues
raised in appellee’s . . . brief”). Because Mr. Beling has
not demonstrated that he continues to possess a personal
stake in the outcome of this appeal, he has not established
that a case or controversy remains. We therefore cannot
consider the issues presented. See Camreta, 563 U.S. at
701–02. Accordingly, the appeal is
                          DISMISSED